Citation Nr: 9904993	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952.  The veteran also had periods of service in the Air 
Force and Army reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

The veteran is contending that the diabetes mellitus began 
while he was in the Reserve.  A medical statement from J. B. 
Blackburn, M. D., dated in January 1997 is to the effect that 
the veteran's diabetes mellitus was discovered in March 1968.  
Dr. Blackburn indicated that he had been treating the veteran 
since March 1971 and that the veteran had been hospitalized 
in September 1973 for transference to insulin.  In this 
regard, the treatment records concerning the March 1968 
discovery of the diabetes mellitus is not on file.

Service connection may be granted for an injury or disease 
incurred during active military, naval, or air service. 38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  A review of the record reflects 
that the veteran the veteran served in the Air Force Reserve 
until 1966 and in the Army reserve from 1967 to February 
1980.  However, his ACDUTRA and INACDUTRA dates are not on 
file.

The record reflects that the RO's prior denial was based in 
part on the principle that there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  This is the standard for determining new and 
material evidence as set forth by the United States Court Of 
Veterans Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 
171 (1991). 

The United States Court of Appeals for the Federal Circuit 
has held that this standard is an incorrect interpretation of 
the regulation, 38 C.F.R. § 3.156(a) (1998) and thus cannot 
not be used as the basis for the denial.  Hodge V. West, No 
98-7017 (Fed. Cir. Sept. 16, 1998).  38 C.F.R. § 3.156 
provides that new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In a May 1997 rating action, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for varicose veins.  The Board 
considers the September 1997 statement from the 
representative as being a timely notice of disagreement 
regarding this denial and, as such, a statement of the case 
is required. 

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal and 
to ensure the veteran's right of due process, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of VA and private medical 
records, which are not on record with 
regard to treatment for his diabetes, to 
include the medical records regarding the 
March 1968 diagnosis of diabetes 
mellitus, copies of the actual treatment 
records from Dr. Blackburn, and the 
hospital report concerning the veteran's 
treatment in September 1973 at Brevard 
Hospital.  The RO should then obtain all 
records, which are not on file.  

The RO should inform the veteran that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claim.

2.  The RO should then contact the 
appropriate authority to obtain the 
veteran's periods of ACDUTRA and 
INACDUTRA during his service in the Air 
Force and Army Reserve. 

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status, to include 
consideration of the holding in Hodge V. 
West, No 98-7017 (Fed. Cir. Sept. 16, 
1998).

4.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding whether new and material 
evidence has been submitted to reopen a 
claim for service connection for diabetes 
mellitus and an opportunity to respond.  
The appellant should be informed of the 
requirements necessary to perfect his 
appeal.  The Board points out that this 
issue is not before the Board until a 
timely substantive appeal is received.

If the benefit sought is not granted, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


